Citation Nr: 1728009	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, September 2015 and October 2016, these matters were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The October 2016 Board remand in part ordered that the Veteran be afforded additional VA examinations.  While a February 2017 letter was sent to the Veteran, it indicates only that the Veteran will be contacted with a date and time of examination.  There is no follow up letter informing the Veteran of any scheduled exam.  The record suggests that no exam was scheduled.  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his neck and back disabilities.  The examination should be conducted by a physician who has not previously examined the Veteran.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record (and noting his complaints of neck and back pain in service, his reports of continuity of complaints postservice, and his postservice occupation as a police officer), the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each neck and back disability entity found.

(b) Please identify the likely etiology for each neck and back disability entity diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in, or is directly related to, his service (including as due to the reports of neck and back injuries/pain during service)?  If not, please identify the etiological factor(s) for the diagnosed neck and back disability(ies) considered more likely.  The examiner should specifically consider and address any pertinent findings in the Veteran's service treatment records.

The examiner should include rationale with all opinions, and should take into consideration that the Veteran is competent to report in-service and postservice symptom experiences. 

2.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




